Third District Court of Appeal
                               State of Florida

                       Opinion filed November 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-1200
                       Lower Tribunal No. 21-1319B
                          ________________


                             K.E., a juvenile,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.


     An appeal conducted pursuant to Anders v. California, 386 U.S. 738
(1967), from the Circuit Court for Miami-Dade County, Orlando A. Prescott,
Judge.

     K.E., a juvenile, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, C.J., and EMAS and MILLER, JJ.

     PER CURIAM.

     Affirmed.